DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment submitted January 28, 2021 and RCE filed February 05, 2021.  Claims 1-7,10-17,21-25 are pending.  Claims 8-9,18-20 were canceled.

Allowable Subject Matter
Claims 1-7,10-17,21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed January 28, 2021 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Haran (8,358,012), Choi (2016/0308016), Park (2016/0351570), Wells (2008/0044979), Kim (2016/0087053), Wu (2016/0190133), Kawasaki (8,362,574), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of forming a semiconductor device, or fairly make a prima facie obvious case of the claimed method of forming a semiconductor device, in combination with other claimed limitations, such as recited in claim 1, the inclusion of providing a structure that includes: a substrate; a first gate structure and a second gate structure over the substrate; a first source/drain (S/D) feature comprising silicon adjacent to the first gate structure; a second S/D feature comprising silicon germanium (SiGe) adjacent to the second gate structure; and one or more dielectric layers over sidewalls of the first and second gate structures and over the first and second S/D features; etching the one or more dielectric layers to form openings exposing the first and second S/D features; forming a masking layer over the first S/D feature; implanting gallium (Ga) into the second S/D feature while the masking layer is over the first S/D feature, thereby producing a gallium-containing implant layer over the second S/D feature; removing the masking layer; and etching the first and second S/D features with an oxygen-atom-containing etchant, thereby converting a top portion of the gallium-containing implant layer into a gallium oxide containing layer while a bottom portion of the gallium-containing implant layer remains on the second S/D feature;
As recited in base claim 13, the inclusion of providing a structure that includes: a substrate; a first gate structure and a second gate structure over the substrate; a first source/drain 
As recited in base claim 21, the inclusion of providing a structure that includes: a substrate; a first gate structure and a second gate structure over the substrate; a first source/drain (S/D) feature adjacent to the first gate structure; and a second S/D feature adjacent to the second gate structure; forming a masking layer over the first S/D feature; implanting dopants into the second S/D feature while the masking layer is over the first S/D feature, thereby forming a dopant-containing implant layer over the second S/D feature; removing the masking layer; forming a protective dielectric layer over sidewalls of the first and second gate structures and over the first and second S/D features; anisotropically etching the protective dielectric layer to expose the first and second S/D features; after the anisotropically etching of the protective dielectric layer, performing a first etching process in recessing the first and second S/D features with an oxygen-atom-containing etchant, thereby converting a top portion of the dopant-containing implant layer into a dopant-containing oxide layer; and after the performing of the first etching process, performing a second etching process in removing the dopant-containing oxide layer.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822